Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of 2019-053363, filed in Japan on 3/20/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karyodisa et al (U.S. Patent Pub. No. 2019/0213420, hereafter referred to as Karyodisa).

In regards to Claim 1, Karyodisa teaches an information processing device comprising: an image acquisitor that acquires an image acquired by imaging an actual space (paragraph 55, Karyodisa teaches detecting the faces in the image region, Figure 4A, Figure 4B.); 
an information amount reduction degree determiner that determines a degree of reduction of an amount of information on the basis of an attribute of a subject shown in the image (paragraph 55, paragraph 66, Karyodisa teaches capturing different face images that located in the face region.); and 
an information amount reducer that generates information reduced data acquired by reducing at least a part of the amount of information of the image in accordance with the degree of reduction of the amount of information determined by the information amount reduction degree determiner (paragraph 80, paragraph 98, paragraph 107, Karyodisa teaches capturing region face region and then reduce the face region for imaging system, also Karyodisa teaches the image can be low resolution video streams.).

In regards to Claim 2, Karyodisa teaches a first feature quantity calculator that calculates an information reduced feature quantity representing a feature quantity of the subject from the information reduced data (paragraph 80, paragraph 98, paragraph 107, Karyodisa); and 
a first collator that collates the information reduced feature quantities (paragraph 80, paragraph 98, paragraph 107, Karyodisa teaches the reduce the latency of the object to tracked.).

In regards to Claim 3, Karyodisa teaches a transmitter that transmits the information reduced feature quantity to the server through a communication network (paragraph 46, paragraph 81, Karyodisa teaches information to a server).

In regards to Claim 5, Karyodisa teaches wherein the information amount reduction degree determiner determines the degree of reduction of the amount of information on the basis of an attribute of each of one or more partial images of the image (paragraph 14, paragraph 55, paragraph 66, paragraph 80, paragraph 98, Karyodisa), and wherein the information amount reducer generates the information reduced data acquired by reducing the amount of information of the partial image in accordance with the degree of reduction of the amount of information of each partial image (paragraph 14, paragraph 55, paragraph 66, paragraph 80, paragraph 98, Karyodisa).

In regards to Claim 6, Karyodisa teaches wherein the information amount reducer generates the information reduced data according to the degree of reduction of the amount of information from the image and further generates the information reduced data according to a degree of reduction of the amount of information higher than this degree of reduction of the amount of information (paragraph 14, paragraph 55, paragraph 66, paragraph 80, paragraph 98, Karyodisa).

In regards to Claim 7, Karyodisa teaches wherein the image acquisitor has a function of storing the image (paragraph 46, paragraph 88, paragraph 89, paragraph 94, Karyodisa), and wherein, in a case in which the information amount reduction degree determiner changes the degree of reduction of the amount of information on the basis of the attribute of the subject shown in the image (paragraph 93-paragraph 97, Karyodisa), the information amount reducer generates the information reduced data acquired by reducing at least a part of the amount of information of the stored image in accordance with the degree of reduction of the amount of information changed by the information amount reduction degree determiner (paragraph 93-paragraph 97, Karyodisa).

In regards to Claim 8, Karyodisa teaches a second feature quantity calculator that calculates a feature quantity before reduction of the amount of information representing a feature quantity of the subject from the image before reduction of the amount of information using the information amount reducer (paragraph 44, paragraph 60-paragraph 66, paragraph 123, paragraph 124, Karyodisa); and a second collator that collates the feature quantities before reduction of the amount of information, wherein the information amount reduction degree determiner determines the degree of reduction of the amount of information on the basis of a result of collation between the attribute of the subject shown in the image and the feature quantity before reduction of the amount of information (paragraph 44, paragraph 60-paragraph 66, paragraph 123, paragraph 124, Karyodisa).

In regards to Claim 10, Karyodisa teaches a terminal including the image acquisitor, the information amount reduction degree determiner, the information amount reducer, and the first feature quantity calculator (paragraph 93, paragraph 94, Karyodisa); and 
a server including the first collator (paragraph 46, paragraph 142-paragraph 146, Karyodisa), 
wherein the terminal transmits the information reduced feature quantity calculated from the information reduced data to the server (paragraph 142-paragraph 146, Karyodisa), and 
wherein the server receives the information reduced feature quantity from the terminal (paragraph 46, paragraph 142-paragraph 146, Karyodisa).

In regards to Claim 11, Karyodisa teaches wherein the terminal further includes: a second feature quantity calculator that calculates a feature quantity before reduction of the amount of information representing the feature quantity of the subject from the image (paragraph 14, paragraph 123, paragraph 125, Karyodisa); and  a second collator that collates the feature quantities before reduction of the amount of information (paragraph 130 – paragraph 133, Karyodisa).

In regards to Claim 12, Karyodisa teaches an information processing system comprising: a terminal; and a server, wherein the terminal (paragraph 46, paragraph 81, paragraph 142, Karyodisa) includes: 
an image acquisitor that acquires an image acquired by imaging an actual space (paragraph 55, Karyodisa teaches detecting the faces in the image region, Figure 4A, Figure 4B.); 
an information amount reduction degree determiner that determines a degree of reduction of an amount of information on the basis of an attribute of a subject shown in the image (paragraph 55, paragraph 66, Karyodisa teaches capturing different face images that located in the face region.); 
an information amount reducer that generates information reduced data acquired by reducing at least a part of the amount of information of the image in accordance with the degree of reduction of the amount of information determined by the information amount reduction degree determiner (paragraph 80, paragraph 98, paragraph 107, Karyodisa teaches capturing region face region and then reduce the face region for imaging system, also Karyodisa teaches the image can be low resolution video streams.); 
a feature quantity calculator that calculates an information reduced feature quantity representing a feature quantity of the subject from the information reduced data (paragraph 118, paragraph 119, paragraph 123-paragraph 135, Karyodisa); and 
a transmitter that transmits the information reduced feature quantity to the server through a communication network (paragraph 46, paragraph 81, Karyodisa teaches information to a server), 
wherein the server includes (paragraph 81, Karyodisa teaches using remote server): 
a receiver that receives the information reduced feature quantity transmitted from the server (paragraph 81, paragraph 142, paragraph 147, Karyodisa); and 
a collator that collates the information reduced feature quantities received by the receiver (paragraph 14, paragraph 70-paragraph 75.).

In regards to Claim 13, Karyodisa teaches an information processing method using an information processing device, the information processing method comprising: acquiring an image acquired by imaging an actual space (paragraph 55, Karyodisa teaches detecting the faces in the image region, Figure 4A, Figure 4B.); determining a degree of reduction of an amount of information on the basis of an attribute of a subject shown in the image (paragraph 55, paragraph 66, Karyodisa teaches capturing different face images that located in the face region.); and generating information reduced data acquired by reducing at least a part of the amount of information of the image in accordance with the determined degree of reduction of the amount of information (paragraph 80, paragraph 98, paragraph 107, Karyodisa teaches capturing region face region and then reduce the face region for imaging system, also Karyodisa teaches the image can be low resolution video streams.).

In regards to Claim 14, Karyodisa teaches a non-transitory computer readable storage medium that stores computer program for causing a computer to execute: acquiring an image acquired by imaging an actual space by using an image acquisitor (paragraph 55, Karyodisa teaches detecting the faces in the image region, Figure 4A, Figure 4B.); 
determining a degree of reduction of an amount of information on the basis of an attribute of a subject shown in the image (paragraph 55, paragraph 66, Karyodisa teaches capturing different face images that located in the face region.); and 
generating information reduced data acquired by reducing at least a part of the amount of information of the image in accordance with the determined degree of reduction of the amount of information (paragraph 80, paragraph 98, paragraph 107, Karyodisa teaches capturing region face region and then reduce the face region for imaging system, also Karyodisa teaches the image can be low resolution video streams.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Karyodisa et al (U.S. Patent Pub. No. 2019/0213420, hereafter referred to as Karyodisa) in view of Pournaghi et al (U.S. Patent Pub. No. 2018/0012078, hereafter referred to as Pournaghi).

Regarding Claim 4, Karyodisa teaches survelliance imaging system that is able to determine objects and reduce the captured images.
Karyodisa does not explicitly disclose wherein the information amount reduction degree determiner determines the degree of reduction of the amount of information on the basis of an appearance frequency of the attribute of the subject.
Pournaghi is in the same field of art of capturing surveillance images and reducing the frames. Further, Pournaghi teaches wherein the information amount reduction degree determiner determines the degree of reduction of the amount of information on the basis of an appearance frequency of the attribute of the subject (paragraph 65-paragraph 68, Pournaghi teaches capturing video frame images and then performing a reduction in the video frames.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karyodisa by incorporating the reducing of the image files that is taught by Pournaghi, to make the invention that captures objects in the video surveillance system and then reduces the image qualities of the tracked objects; thus, one of ordinary skilled in the art would be motivated to combine the references since video surveillance is a technology with social impact in the area of public safety. Conventional surveillance systems may not support real-time decision-making because a large amount of surveillance video data needs to be manually reviewed by a human operator, and there is a need for efficient and effective automated video surveillance (paragraph 3, Pournaghi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Karyodisa et al (U.S. Patent Pub. No. 2019/0213420, hereafter referred to as Karyodisa) in view of Seshadri et al (U.S. Patent Pub. No. 2019/0130165, hereafter referred to as Seshadri).

Regarding Claim 9, Karyodisa teaches survelliance imaging system that is able to determine objects and reduce the captured images.
Karyodisa does not explicitly disclose wherein the information reduction degree is a blurring intensity at the time of reducing the amount of information by blurring the image, and wherein the information reduction data is image data acquired by performing blurring processing of at least a part of the image with this blurring intensity.
Seshadri is in the same field of art of surveillance image processing. Further, Seshadri teaches wherein the information reduction degree is a blurring intensity at the time of reducing the amount of information by blurring the image, and wherein the information reduction data is image data acquired by performing blurring processing of at least a part of the image with this blurring intensity (paragraph 90-paragraph 92, Seshadri teaches reducing the resolution of image along as face is recognizable.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Karyodisa by incorporating the reducing the resolution of the image that is taught by Seshadri, to make the invention capture surveillance imaging that reduces the image quality; thus, one of ordinary skilled in the art would be motivated to combine the references since running a face detection operation on an entire frame of each video image can be computationally expensive, especially when identification is desired on a real time basis, and it would therefore be desirable to provide a method for detecting at least one face of a person in a video with a reduced computational overhead (paragraph 5, Seshadri).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wu et al U.S. Patent Publication No. 2015/0279021.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665